EXHIBIT 21 LIST OF SUBSIDIARIES Name Jurisdiction of Incorporation Analogic Limited Massachusetts Analogic Foreign Sales Corporation U.S. Virgin Islands Analogic China Holding Limited Hong Kong Analogic Holding Luxembourg S.a.r.l. Luxembourg Analogic Japan KK Japan Analogic Medical Equipment (Shanghai) Co. Ltd. China Anadventure Delaware, Inc. Delaware Analogic Canada Corporation Province of Nova Scotia, Canada BK Medical Holding ApS Denmark BK Medical ApS Denmark B-K Medical AB Sweden Analogic Benelux NV Belgium BK Medizinische Systeme GmbH Germany Analogic Italia S.r.L Italy B-K Medical Systems, Inc. Massachusetts Sound Technology, Inc. Pennsylvania Ultrasonix Medical Corporation Province of Alberta, Canada BK Ultrasound Limited United Kingdom Oncura Partners Diagnostics, LLC Texas Analogic Holding Luxembourg II S.a.r.l Luxembourg BK Ultrasound Africa and Middle East FZ-LLC United Arab Emirates
